Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  June 1, 2010                                                                                                     Marilyn Kelly,
                                                                                                                      Chief Justice

  139914                                                                                                 Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                          Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                            Justices

  v                                                                   SC: 139914
                                                                      COA: 291123
                                                                      Wayne CC: 99-012340-FC
  KEITH TATE,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, this Court’s May 25, 2010 order is amended to read as
  follows:


               On order of the Court, the application for leave to appeal the
        September 10, 2009 order of the Court of Appeals is considered and,
        pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
        VACATE the order of the Court of Appeals and we REMAND this case to
        the Court of Appeals for consideration as on leave granted of the issues
        raised in the application filed in Court of Appeals No. 291123.

                  We do not retain jurisdiction.

               HATHAWAY, J., not participating. Justice HATHAWAY recuses
        herself and will not participate in this case as she was the presiding trial
        court judge. See MCR 2.003(B).




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             June 1, 2010                        _________________________________________
           0517                                                                  Clerk